Judgment affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of robbery in the first degree (Penal Law § 160.15 [4]) and two counts of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]), and sentencing him as a second violent felony offender to concurrent terms of incarceration, the longest of which is a determinate term of 20 years.
Defendant was arrested when police responded to a robbery in progress. Defendant and two accomplices entered a grocery store and held the owner at gunpoint. Defendant was identified by a police officer who saw defendant inside the store, and defendant was later apprehended by another officer after a foot chase. The police recovered the weapons discarded by defendant during the chase, and the fruits of the robbery were found on defendant when he was searched.
*941Defendant contends that Supreme Court erred in admitting the Grand Jury testimony of the store owner in place of her Uve testimony at trial. We agree. The People failed to establish that the “witness’s unavailability was procured by the defendant,” and all of the threats warning the store owner not to testify were made by a suspected accomplice, not defendant (People v Geraci, 85 NY2d 359, 369; cf., People v Cotto, 92 NY2d 68, 76-77).
Defendant further contends that the court erred in refusing to suppress his written statement made to the police after he had invoked his right to remain silent. The record establishes that defendant was read his Miranda rights upon his arrest and that, after making an oral admission concerning his participation in the robbery, he refused to give a written statement and told the police at 4:30 p.m. that he did not wish to speak any further with them. After being in custody for another eight hours, an officer “reminded” defendant that he had been read his rights earlier and had agreed to waive them. At approximately 12:30 p.m., defendant gave the officer a written statement. Once a defendant has invoked his right to remain silent, the police may conduct a subsequent inquiry “only where a significant period of time has passed since the invocation of the right to remain silent and where [they] have reiterated the requisite warnings” (People v Brown, 266 AD2d 838, lv denied 94 NY2d 860). Here, the police failed to repeat the requisite warnings, and thus the court should have suppressed defendant’s written statement.
We conclude, however, that both errors are harmless. Defendant’s oral admission of guilt was properly admitted, defendant was identified by an officer who saw him inside the store, and defendant was apprehended immediately after the robbery while in possession of the stolen property. We conclude that there is no reasonable possibility that the errors might have contributed to the conviction and thus we conclude that the errors are harmless beyond a reasonable doubt (see, People v Brown, supra, at 838-839; see generally, People v Crimmins, 36 NY2d 230, 237).
The sentence of 20 years imposed on the count of robbery in the first degree is neither unduly harsh nor severe.
All concur except Pine, J. P., and Scudder, J., who dissent in part and vote to modify in the following Memorandum.